Citation Nr: 1015563	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  97-32 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an extraschedular evaluation, in excess of 
20 percent, for cervical strain with degenerative disc 
disease.  

2.  Entitlement to an extraschedular evaluation, in excess of 
20 percent, for lumbar strain with degenerative disc disease.  

3.  Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to February 
1986.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision by 
the Winston-Salem, North Carolina, Regional Office (RO), 
which denied service connection for arthritis; confirmed a 10 
percent evaluation for lumbar strain; and increased an 
evaluation for cervical strain from 10 percent to 20 percent.  
The Veteran appealed an August 1997 rating decision, which 
denied service connection for an acquired psychiatric 
disability, claimed as bipolar disorder, dysthymia, anxiety, 
and post-traumatic stress disorder (PTSD). 

A subsequent September 2001 rating decision confirmed a 20 
percent evaluation for cervical strain with degenerative disc 
disease; and increased an evaluation for lumbar strain with 
degenerative disc disease from 10 percent to 20 percent, 
effective April 28, 1997.

The case was then remanded to the RO for further development 
in April 2004 and November 2004.  The Veteran and his wife 
then testified at a videoconference held in March 2005 before 
the undersigned Veterans Law Judge.

In June 2005, the Board denied service connection for an 
acquired psychiatric disability and increased ratings for 
lumbar strain and cervical strain.  The Board also remanded 
the issue regarding service connection for 
arthritis/fibromyalgia.

The issues denied were appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2006, the Court 
issued an Order which vacated that portion of the Board's 
June 2005 decision which denied increased ratings for lumbar 
strain and cervical strain and remanded the issues for action 
consistent with a June 2006 Joint Motion for Remand.  The 
Veteran did not appeal the issue regarding service connection 
for a chronic psychiatric disorder to the Court.  The Court 
pointed out that it did not have jurisdiction concerning the 
remanded issue of service connection for 
arthritis/fibromyalgia.  

The Board remanded the issues of entitlement to increased 
ratings for lumbar strain and cervical strain in May 2007 for 
development in accordance with the June 2006 Joint Motion.  
These issues were returned to the Board in March 2008.  The 
issues of service connection for arthritis and fibromyalgia 
were also returned for further review.  

In a March 2008 decision, the Board granted service 
connection for arthritis.  Entitlement to a schedular rating 
of 20 percent for lumbar strain prior to April 1997 was also 
granted.  The Board denied entitlement to service connection 
for fibromyalgia, entitlement to an evaluation in excess of 
20 percent for cervical strain, and entitlement to an 
evaluation in excess of 20 percent from December 1996 for 
lumbar strain.  The matters of entitlement to extraschedular 
evaluations for the cervical strain and the lumbar strain 
were remanded to the RO for initial consideration.  

In a September 2009 Order, the Court vacated and remanded 
that portion of the March 2008 decision that denied service 
connection for fibromyalgia for action consistent with an 
August 2009 Joint Motion to Remand.  It was noted that the 
Veteran agreed to no longer pursue the claims for higher 
schedular evaluations for his lumbar strain and cervical 
strain, and that they were considered abandoned.  

The issue of service connection for fibromyalgia has now been 
returned to the Board for action consistent with the August 
2009 Joint Motion.  The matter of entitlement to 
extraschedular evaluations for cervical strain and lumbar 
strain have also been returned to the Board for further 
appellate review after completion of the development 
requested in the March 2008 Board remand decision.  These 
issues will all be considered in the present decision.  

In accordance with the August 2009 Joint Motion, the issue of 
service connection for fibromyalgia will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO.


FINDINGS OF FACT

1.  The symptomatology produced by the Veteran's cervical 
strain with degenerative disc disease is fully contemplated 
by the schedular rating criteria.  The facts concerning this 
disorder are not so unusual as to render application of the 
regular schedular criteria impractical are not shown.

2.  The symptomatology produced by the Veteran's lumbar 
strain with degenerative disc disease is fully contemplated 
by the schedular rating criteria.  The facts concerning this 
disorder are not so unusual as to render application of the 
regular schedular criteria impractical are not shown.


CONCLUSIONS OF LAW

1.  Referral by the RO/AMC of the Veteran's cervical strain 
with degenerative disc disease to the Chief Benefits Director 
of VA's Compensation and Pension Service for extraschedular 
evaluation was not required.  38 C.F.R. § 4.71a, Codes 5290, 
5293, and 5295 (2002); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 
4.59, 4.71a, Code 5237, 5243 (2009).  

2.  Referral by the RO/AMC of the Veteran's lumbar strain 
with degenerative disc disease to the Chief Benefits Director 
of VA's Compensation and Pension Service for extraschedular 
evaluation was not required.  38 C.F.R. §§ 4.71a, Code 5285, 
5292, 5293, and 5295 (2002); 38 C.F.R. §§ 3.321(b), 4.40, 
4.45, 4.59, 4.71a, Code 5237, 5243 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

In this case, the Veteran was provided with pertinent notice 
in letters dated March 2001, April 2002, April 2004, and June 
2007.  Although portions of this notice were provided to the 
Veteran after the initial adjudication of his claims, this 
was remedied by the readjudication of his claims after the 
receipt of notice, most recently in September 2009.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).  The Board finds that the 
duty to notify the Veteran has been met. 

The Board further finds that the duty to assist the Veteran 
has been met.  All identified VA and private medical records 
have been obtained.  Records have been received from the 
Social Security Administration (SSA), including functional 
assessments addressing the affects of the Veteran's 
disabilities on his employment.  The Veteran has offered 
testimony at a hearing before the undersigned Veterans Law 
Judge.  The Veteran was provided with a recent VA examination 
that included an opinion that addresses the affects of the 
Veteran's disabilities on his employment.  There is no 
indication of any outstanding evidence, and the Board will 
proceed with adjudication of the Veteran's appeal.  

Extraschedular Evaluations

The Veteran contends that his service connected cervical 
strain and lumbar strain presents such an exceptional and 
unusual disability picture as to produce a marked effect on 
his employability so that the standard rating criteria are 
unable to fairly evaluate his disabilities.  He believes that 
referral for an extraschedular evaluation is indicated.  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  There is a three-step analysis for determining 
whether an extra-schedular evaluation is appropriate.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be 
a comparison between the level of severity and symptomatology 
of the claimant's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id. at 
115-16; see also 38 C.F.R. § 3.321(b)(1).  These governing 
norms include the marked interference with employment and 
frequent periods of hospitalization cited in the regulation.  
If the factors of step two are found to exist, the third step 
is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id. at 116. 

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, then the veteran's 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, adequate 
and referral for an extraschedular rating is not required.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In order to complete the first step of the Thun analysis, the 
Board must review the rating criteria of the Veteran's 
service connected disabilities.  At this juncture, the Board 
will again note that the March 2008 decision denied 
entitlement to increased schedular evaluations, in excess of 
20 percent, for both the Veteran's cervical strain and lumbar 
strain, and that the Veteran has agreed to no longer pursue 
these claims.  Therefore, the Board will cite the rating 
criteria solely for the purpose of noting which symptoms were 
contemplated in reaching the current evaluations, and not to 
revisit whether or not those evaluations are appropriate 
under the schedular rating criteria.  

The Board further notes that the rating criteria for 
disabilities of the spine were changed during the course of 
the Veteran's appeal.  Both the old rating criteria and the 
new rating criteria must therefore be discussed.  However, 
the new rating criteria may not be applied before the 
September 2003 effective date. 

The rating codes utilized prior to September 2003 for the 
Veteran's cervical spine disability include 38 C.F.R. 
§ 4.71a, Codes 5290, 5293, and 5295 (2002).  The rating codes 
used for the evaluation of the Veteran's lumbar spine 
disability included 38 C.F.R. § 4.71a, Code 5285, 5292, 5293, 
and 5295 (2002). 

The symptomatology considered under the rating code for the 
residuals of a fracture of a vertebra included limitation of 
motion, muscle spasm, or deformity of the vertebra.  Other 
factors considered whether or not there was cord involvement, 
abnormal mobility, nerve paralysis, and the need for a jury 
mast.  Evaluations of up to 100 percent were allowable under 
this rating code.  38 C.F.R. § 4.71a, Code 5285 (2002). 

The only symptom considered by 38 C.F.R. § 4.71a, Code 5290 
(2002) was the limitation of motion of the cervical spine.  
The available evaluations ranged from 10 to 30 percent.  
Similarly, 38 C.F.R. § 4.71a, Code 5292 (2002) considers 
limitation of motion of the lumbar spine, with evaluations 
ranging from 10 to 40 percent.  

The symptomatology considered by the rating code for 
intervertebral disc syndrome includes sciatic neuropathy, 
pain, muscle spasm, absent ankle jerk or other appropriate 
neurological findings.  The intensity and frequency of 
attacks were also considered.  The evaluations ranged from 
zero to 60 percent.  38 C.F.R. § 4.71a, Code 5293 (2002). 

Under the old rating code for lumbosacral strain, the 
symptomatology included listing of the spine, a positive 
Goldthwaite's sign, limitation of forward motion when 
standing, loss of lateral motion with arthritic changes, 
narrowing or irregularity of the joint space and abnormal 
mobility on forced motion, and pain on motion.  This 
disability was rated from zero to 40 percent disabling.  
38 C.F.R. § 4.71a, Code 5295 (2002). 

Under the rating criteria currently in effect, both the 
Veteran's cervical strain and lumbar strain are evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  The symptoms contemplated by this formula include 
pain, stiffness, aching, unfavorable and favorable ankylosis, 
limitation of the range of motion of the thoracolumbar spine, 
muscle spasm, guarding, tenderness, an abnormal gait, or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A note to this formula says that 
neurological symptoms are to be evaluated separately.  
Evaluations from 10 percent to 100 percent disabling are 
available under this formula.  38 C.F.R. § 4.71a, Code 5237 
(2009).  

The current rating code for intervertebral disc syndrome 
contemplates the duration of incapacitating episodes.  In the 
alternative, this disability may also be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
if it results in a higher evaluation.  Evaluations of up to 
60 percent are possible if the Veteran is evaluated according 
to incapacitating episodes, while an evaluation of up to 100 
percent is possible if the Veteran is evaluated under the 
general rating formula.  38 C.F.R. § 4.71a, Code 5243 (2009).  
The Board notes that the rating code for intervertebral disc 
syndrome has changed twice during the period on appeal, first 
in 2002 and again in 2003.  However, the 2002 version was 
similar to the 2003 version noted above, with the exception 
that separate evaluations for neurological symptoms were also 
possible.  

Moreover, under all of these rating codes, additional 
impairment as a result of pain, weakness, excess fatigability 
and incoordination was considered.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (2009).  

March 1996 private medical records show that the Veteran's 
complaints had expanded from back pain to all over pain.  
There were diffuse myalgias and athralgias.  He had only 
worked six months in the past year due to his problems.  His 
jobs had been quite physically demanding.  The presence or 
absence of neurological symptoms was noted.  The impression 
included chronic low back pain and fibromyalgia.  

The record shows that the Veteran was afforded a VA 
examination of the spine in March 1997.  There were no 
postural abnormalities or deformities, and no atrophy or 
spasms.  The range of motion was recorded for both the 
cervical and lumbar spines.  The examiner noted that there 
was no objective evidence of pain and no neurological 
involvement.  

Private medical records from 1997 show that the Veteran 
complained of chronic low back pain to the examiners.  Some 
neurological symptoms were noted, and the range of motion was 
tested.  The diagnoses included mechanical back pain and 
fibromyalgia.  Other private medical records noted pain and 
stiffness.  

August 1999 VA treatment records noted questionable sciatica, 
muscle spasm, and chronic pain.  The assessments included 
fibromyalgia and questionable schizophrenia.  

A September 1999 SSA functional assessment report for the 
Veteran's fibromyalgia and back strain states that he could 
occasionally lift 50 pounds and frequently lift 25 pounds.  
He could stand, walk or sit for about six hours a workday.  
The Veteran retained the unlimited capacity to push or pull.  
There were no postural or manipulative limitations.  

The Veteran underwent another VA examination of the spine in 
December 1999.  He reported that his neck and back situation 
were aggravated by stress and any sort of heavy physical 
activity, making him unable to be employed.  Symptoms 
reported included pain of the neck and low back.  The range 
of motion of the cervical and lumbar spines was measured.  
There were no postural or neurological abnormalities.  In 
general, the Veteran appeared to be exaggerating the degree 
of pain experienced and was in a somewhat depressed mood.  A 
functional assessment states that the Veteran's spine 
condition along with emotional problems made him 
unemployable.  He was noted to have diagnoses of PTSD and a 
bipolar disorder.  

A December 2000 VA examination of the spine states that the 
Veteran had flare-ups, but that he avoided strenuous activity 
and no longer worked because of his back and neck.  However, 
it was fairly stable when he was sedentary.  Symptoms noted 
included low back pain, and the range of motion was recorded.  
The presence or absence of fatigue, weakness, lack of 
endurance, spasms, tenderness, weakness, postural 
abnormalities or fixed deformities were noted, as was the 
Veteran's reflexes.  X-ray studies were conducted.  

VA treatment records dated January 2002 note chronic pain 
secondary to spondylosis of the cervical spine and 
lumbosacral spine.  

An August 2002 VA fibromyalgia examination shows that the 
Veteran's symptoms included pain and spasms that radiated 
into the lower extremities, as well as other symptoms more 
specific to fibromyalgia.  VA treatment records from 2002 
also show complaints of pain.  

Private medical records from 2003 show that X-ray studies of 
the spine were obtained.  The Veteran reported widespread 
pain.  Limitation of range of motion of the lumbar and 
cervical spine due to pain was noted.  

The Veteran underwent another VA examination of the spine in 
February 2003.  Limitation of motion of the cervical and 
lumbar spine due to pain was noted.  He reported stiffness, 
spasms, and pain on turning his neck.  The examination noted 
the Veteran's curvature of the spine, range of motion, and 
any additional limitation of motion due to pain, weakness, 
fatigue or lack of endurance.  His neurological symptoms were 
recorded.  The diagnoses included cervical intervertebral 
disc disease, symptomatic with painful motion, and 
lumbosacral, cervical, and degenerative disease, symptomatic, 
with painful motion.  The examiner believed that the Veteran 
obviously had pain but that there was an exaggerated response 
similar to others with the Veteran's type of psychopathy.  

At an October 2007 VA examination, the Veteran reported neck 
pain with radiation into the shoulders, with flare-up on 
sudden movement.  Neurological findings were described.  The 
Veteran also reported low back pain with radiation.  His back 
pain increased with activities, including climbing ladders 
and stairs.  The Veteran said that he had not worked since 
1996 due to his back pain.  He had tried to find another job 
but none had been offered.  He avoided prolonged standing.  
The range of motion of the cervical and lumbar spines was 
recorded, as was the presence or absence of pain, muscle 
spasm, fatigue, weakness, or lack of endurance.  Neurological 
symptoms were also noted.  The examiner's comments noted that 
the Veteran had previously been employed as a fork lift 
operator for seven years but he was unable to perform this 
job because of his cervical and lumbosacral spine conditions.  
This was because the Veteran was unable to turn his head 
suddenly while operating the fork lift, as well as his 
difficulty with ladders and stairs.  The examiner stated that 
the Veteran's cervical and lumbosacral spine conditions made 
him unfit for employment.  The amount of incapacitating 
episodes was further noted.  An X-ray study was obtained.  
The Veteran reported that he had no office skills, so he was 
unfit for sedentary employment without further training.  The 
diagnoses included status post cervical strain, degenerative 
disc disease of the cervical spine by imaging evaluation, 
with residual pain and limitation of motion but without 
cervical radiculopathy.  In addition, there was status post 
lumbosacral strain, degenerative disc disease of the cervical 
spine by imaging evaluation, with residual pain and 
limitation of motion but without cervical radiculopathy.  

VA treatment records from 2007 and 2008 show that the Veteran 
continued to complain of pain.  He reported level eight pain 
on a scale of one to ten in his back and neck in November 
2007.  

The most recent VA examination of the Veteran's spine was 
conducted in August 2009.  The claims folder was reviewed by 
the examiner.  The Veteran reported that he had stopped 
working in 1996 because of his neck and back pain.  He had 
been let go from his job in 1999 because of continued back 
and neck problems.  The Veteran reported pain with radiation 
into the legs and numbness in the feet.  There was no history 
of hospitalization for the spine.  Neurological symptoms were 
recorded, as was the presence or absence of spasms, fatigue, 
stiffness, weakness, pain, flare-ups, tenderness, 
incapacitating episodes, abnormal gait, abnormal spinal 
contour, kyphosis, lordosis, scoliosis, reverse lordosis, 
muscle strength, and the range of motion.  Whether or not 
there was additional limitation of motion after repetitive 
use was also noted.  The diagnoses included degenerative disc 
disease and degenerative joint disease of the cervical spine, 
and degenerative disc disease and degenerative joint disease 
of the lumbar spine.  The examiner's opinion was that the 
Veteran was unable to do any strenuous, active, or sustained 
work, but that he could do light sedentary work.  

After careful consideration of the Veteran's contentions and 
the evidence of record, the Board finds that the 
preponderance of the evidence shows the established criteria 
found in the rating schedule is adequate to contemplate the 
Veteran's disability picture for both disabilities of the 
cervical and lumbar spine.  The rating criteria both old and 
new contemplate symptoms to include loss of range of motion, 
including loss due to pain, weakness, fatigue, and 
incoordination.  These criteria also contemplate symptoms 
including neurological findings, postural abnormalities, 
deformities of the vertebrae, degenerative changes, 
incapacitating episodes, ankylosis, and abnormal gait.  The 
Veteran did not report and none of the medical records 
identified symptoms that are not contemplated by any of the 
applicable rating codes.  These rating codes also provide for 
evaluations well in excess of the 20 percent ratings 
currently assigned to each of the Veteran's cervical and 
lumbosacral spine disabilities.  Therefore, the Board 
concludes that the rating criteria reasonably describe the 
veteran's disability level and symptomatology.  This being 
the case, the first step of the Thun analysis has not been 
met.  The Board does not need to continue to the second step 
of considering whether the claimant's exceptional disability 
picture includes other related factors such as frequent 
hospitalizations or marked interference with employment, and 
can immediately determine that referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

In reaching this decision, the Board notes the December 1999 
functional assessment stating that the Veteran's spine 
condition along with emotional problems made him 
unemployable.  However, the Board notes that this examination 
as well as subsequent examinations found that the Veteran was 
exaggerating his back symptoms.  Furthermore, the Board notes 
that service connection for schizophrenia was denied in a 
July 2002 rating decision.  Finally, these records show that 
the primary symptom that was exaggerated by the Veteran was 
pain, and as previously shown, limitation of function due to 
pain is contemplated by the rating criteria.  Therefore, this 
symptom is also contemplated by the rating criteria and does 
not provide a basis for an extraschedular evaluation. 


ORDER

Entitlement to an extraschedular evaluation for cervical 
strain with degenerative disc disease is denied. 

Entitlement to an extraschedular evaluation for lumbar strain 
with degenerative disc disease is denied. 
REMAND

The August 2009 Joint Motion noted that the March 2008 Board 
decision on appeal to the Court had denied entitlement to 
service connection for fibromyalgia on the basis that an 
October 2007 VA examination concluded that the Veteran did 
not have a current diagnosis of fibromyalgia.  Instead, the 
October 2007 examiner attributed the Veteran's 
musculoskeletal pain to his cervical and lumbar spine 
conditions.  

However, the Joint Motion also noted that the record included 
previous diagnoses of fibromyalgia by Dr. Dennis Payne in 
1996 and 1997, and by Dr. Sutej in a 1997 record.  The Board 
did not sufficiently discuss these diagnoses in the March 
2008 decision.  The parties agreed that it would be necessary 
to obtain an examination in order to determine whether or not 
the Veteran's fibromyalgia is related to service, and for the 
examiner to consider all the medical evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
fibromyalgia examination to determine the 
nature and etiology of this claimed 
disability.  All indicated tests and 
studies must be conducted.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner's attention is 
invited to the previous diagnoses of 
fibromyalgia in the record, including 
those by Dr. Dennis Payne in 1996 and 
1997, and Dr. Sutej in 1997.  After 
completion of the examination and record 
review, the examiner should attempt to 
express the following opinions:
1) Is it as likely as not (50 percent 
probability or more) that the Veteran has 
a current diagnosis of fibromyalgia?  
2) If the Veteran is found to have a 
current diagnosis of fibromyalgia, is it 
as likely as not that this disability was 
incurred in or due to active service?  
3) If the Veteran is found not to have a 
current diagnosis of fibromyalgia, please 
differentiate/reconcile the current 
findings from the previous diagnoses of 
Dr. Payne and Dr. Sutej.  
Reasons and bases for all of these 
opinions must be provided, including any 
deviation from the previous diagnoses of 
fibromyalgia in the record. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record as to this issue.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


